DETAILED ACTION
This is the first Office action on the merits based on the 16/640,674 application filed on 02/02/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Objections
Claims 1, 2, 6, 9, 11, and 15 are objected to because of the following informalities:
In claim 1, line 4, “at least one hand hold,” should be --- at least one hand hold;   ---.
In claim 1, line 6, “at least one foot hold;” should be --- at least one foot hold; and ---.
In claim 2, lines 1-2, “wherein end portions of each of the hand holds are coupled to the top surface” should be --- wherein end portions of each of the hand holds are respectively coupled to the top surfaces ---.
In claim 2, lines 2-3, “a generally central portion of each of the hand holds being spaced a distance away from the top surface” should be --- a generally central portion of each of the hand holds being respectively spaced a distance away from the top surfaces ---.
In claim 2, lines 3-4, “an aperture is formed between the generally central portion and the top surface” should be --- an aperture is formed between the generally central portions and the top surfaces, respectively ---.
In claim 6, lines 2-3, “non-central regions” should be --- non-central regions of the base ---.

In claim 11, lines 2-3, “the first and second curved portions” should be --- the first and second generally curved portions ---.
In claim 11, lines 3-4, “the first and second curved portions” should be --- the first and second generally curved portions ---.
In claim 15, line 5, “at least one hand hold,” should be --- at least one hand hold;   ---.
In claim 15, line 7, “at least one foot hold;” should be --- at least one foot hold; and ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11, which depends from claim 10, recites the limitation “the contoured top portion” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the contoured top side ---.  Refer to the limitation “a contoured top side” recited in claim 10, line 6.
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 11, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 14, which depends from claim 10, recites the limitation “the at least one generally rounded support grip” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the generally rounded hand grip ---.  Refer to the limitation “a generally rounded hand grip” recited in claim 10, line 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litman (US 2010/0115698).
Regarding claim 1, Litman discloses a mobility mat (the playmat 2; Figures 1-4), comprising:
a plurality of segments (the panels 10, 20, 30, 40, 50, and 60; Figures 1-4), each of the plurality of segments including a top surface (Figure 3; paragraph 0015) and a bottom surface (Figure 4; paragraph 0015), wherein the plurality of segments further comprises:
a first segment (the panel 50; Figures 1, 2, and 5) comprising a cushion (the rocker seat 79; Figures 1, 2, and 5; paragraph 0035) coupled thereto and at least one hand hold (a first and a second of the frame pieces 78 are capable of being coupled to the panel 50 and arranged such that they are capable of being configured for use as two hand holds; Figures 1, 2, and 5; paragraph 0035),
a second segment (the panel 60; Figures 1 and 2) positioned generally opposite the first segment, the second segment comprising at least one hand hold (the left and right sides of the section 80b respectively at 80h, 80h’ are capable of being configured for use as two hand holds; Figures 1 and 2) and at least one foot hold (the left and right sides of the section 80a respectively at 80L, 80L’ are capable of being configured for use as two foot holds; Figures 1 and 2);
at least one middle segment (the panels 10, 20, 30, and 40; Figures 1-4) positioned between the first segment and the second segment, wherein the at 
Regarding claim 3, Litman further discloses wherein the mobility mat is further configured to fold along connections between the plurality of segments to yield a folded position (Figures 3-6c).
Regarding claim 4, Litman further discloses coupling elements on the bottom surface of the mobility mat (the loop strips 521, 531 on the under surface of the panel 50 and the loop strips 621, 631 on the under surface of the panel 60; paragraphs 0032 and 0034; Figures 4-6c), wherein the coupling elements are configured to secure the mobility mat in the folded position (paragraphs 0032 and 0034; Figures 4-6c).
Regarding claim 5, which depends from claim 1, in an alternative interpretation, Litman further discloses that the panel 50 is capable of reading on applicant’s second segment and the panel 60 is capable of reading on applicant’s first segment.  In the alternative interpretation, applicant’s claimed first and second segments, as recited in claim 1 are disclosed by Litman as follows:
a first segment (the panel 60; Figures 1 and 2) comprising a cushion (the section 80b wherein the plurality of play pieces 4, which includes the balancing board 80 and the section 80b, “may be of a soft material, such as foamed rubber or plastic, enclosed within a fabric or plastic covering”; paragraphs 0021-0022; Figures 1 and 2) coupled thereto (Figures 1 and 2) and at least one hand hold (the left and right sides of the section 80a respectively at 80L, 80L’ are capable of being configured for use as two hand holds; Figures 1 and 2); and 
at least two hand holds; Figures 1, 2, and 5; paragraph 0035) and at least one foot hold (a first and a second of the frame pieces 78 are capable of being coupled to the panel 50 and arranged such that they are capable of being configured for use as two foot holds; Figures 1, 2, and 5; paragraph 0035).
Accordingly, in the alternative interpretation, Litman further discloses wherein the cushion (the section 80b; paragraphs 0021-0022; Figures 1 and 2) is shaped in a hollowed semi-circular configuration (The section 80b is semi-circular in shape and has a hollowed semi-cylindrical recess therein for receiving the third section 80C, also of semi-cylindrical shape (paragraph 0039; Figures 1 and 2).  Therefore, the section 80b is shaped in a hollowed semi-circular configuration.) to yield a base (the rounded bottom surface of the section 80b; paragraph 0039; Figures 1 and 2), a first extension generally extending from a first side of the base (the left side arm of the section 80b that extends from the rounded bottom surface of the section 80b upward to the left flat upper surface of the section 80b; paragraph 0039; Figures 1 and 2), and a second extension generally extending from a second side of the base (the right side arm of the section 80b that extends from the rounded bottom surface of the section 80b upward to the right flat upper surface of the section 80b; paragraph 0039; Figures 1 and 2).
Regarding claim 7, which depends from claim 1, in the alternative interpretation (as discussed in the rejection of claim 5 under 35 U.S.C. § 102(a)(1), see above), wherein the second segment (the panel 50; Figures 1-5) further comprises a receiving element (the linear strips of four loop fasteners 551, 561, 571, and 581 along the four any hook fasteners; paragraph 0035; Figure 3) configured to receive a supplemental exercise tool (the “hooks” (not shown) on the bottom surface of the two steps 72, 73 (paragraph 0030; Figures 1-3) are capable of being received by the linear strips of four loop fasteners 551, 561, 571, and 581 along the four sides of the panel 50 (paragraphs 0035; Figure 3)).
Regarding claim 9, in the alternative interpretation, Litman further discloses:
each segment in the plurality of segments has at least two hand holds (refer to the rejections of claims 1 and 5 under 35 U.S.C. § 102(a)(1), see above);
the second segment has at least two foot holds (refer to the rejections of claims 1 and 5 under 35 U.S.C. § 102(a)(1), see above);
a first handle on an exterior edge of the first segment (the loop strip 611 on the panel 60 cooperable with the flap 14h on the panel 10 is capable of operably being a handle on the exterior edge of the panel 60; paragraph 0031; Figure 4);
a second handle on an exterior edge of the second segment (the loop strip 511 on the panel 50 cooperable with the flap 15h on the panel 10 is capable of operably being a handle on the exterior edge of the panel 50; paragraph 0031; Figure 4);
adhesive elements on the bottom surface of any two segments of the plurality of segments (the loop strips 521, 531 on the under surface of the panel 50 and the loop strips 621, 631 on the under surface of the panel 60; paragraphs 0032 and 0034; Figures 4-6c), the adhesive elements configured to secure the mobility mat in a folded position (paragraphs 0032 and 0034; Figures 4-6c); and
connections between each of the plurality of segments (“playmat 2 is constituted of six panels or sections 10-60, respectively, pivotally joined to each other at contiguous 

Regarding claim 10, Litman discloses an orthopedic device (the play pieces 4; Figures 1 and 2) comprising:
a first side (the inclined front side of the slide 71; Figures 1 and 2), comprising an inclined portion (the inclined portion of the slide 71; Figures 1 and 2);
a second side (the vertical rear side of the slide 71 farthest from the panel 30 together with the upper surfaces of the higher step 73 and the lower step 72; Figures 1 and 2), comprising a two-tiered ledge (the upper surfaces of the higher step 73 and the lower step 72; Figures 1 and 2);
opposing side portions bridging the first side and the second side (the opposing side portions of the slide 71 through which the transversely-extending opening 71a extends; Figures 1 and 2), each of the opposing side portions including a generally rounded hand grip (refer to the annotated Figure 1, see below) and a generally flat hand grip (refer to the annotated Figure 1, see below); and
a contoured top side (According to the Oxford English Dictionary (https://www.lexico.com/en/definition/contoured), the term “contoured” is defined as “Having been molded into a specific shape, especially one designed to fit into something else.”  The upper surface of the slide 71 formed with the longitudinally-

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 15, Litman discloses an exercise system (the playmat 2 together with the play pieces 4; Figures 1 and 2) comprising:
a mobility mat (the playmat 2; Figures 1-4) including a plurality of segments (the panels 10, 20, 30, 40, 50, and 60; Figures 1-4) and at least one first connector (the linear strips of “loops” 111, 121, 211, 221, and 231; Figure 3; paragraphs 0029, 0030, and 0032), each of the plurality of segments including a top surface (Figure 3; paragraph 0015) and a bottom surface (Figure 4; paragraph 0015), wherein the plurality of segments further comprises:
a first segment (the panel 50; Figures 1, 2, and 5) comprising a cushion (the rocker seat 79; Figures 1, 2, and 5; paragraph 0035) coupled thereto and at 
a second segment (the panel 60; Figures 1 and 2) positioned generally opposite the first segment, the second segment comprising at least one hand hold (the left and right sides of the section 80b respectively at 80h, 80h’ are capable of being configured for use as two hand holds; Figures 1 and 2) and at least one foot hold (the left and right sides of the section 80a respectively at 80L, 80L’ are capable of being configured for use as two foot holds; Figures 1 and 2);
at least one middle segment (the panels 10, 20, 30, and 40; Figures 1-4) positioned between the first segment and the second segment, wherein the at least one middle segment comprises at least one hand hold (a third and a fourth of the frame pieces 78 coupled to the panel 30 are capable of being configured for use as two hand holds; Figures 1-3; paragraph 0033); and
an orthopedic device (the slide 71 together with the higher step 73 and the lower step 72; Figures 1 and 2) comprising a plurality of sides (Figures 1 and 2) and at least one second connector (““hooks” (not shown) on the bottom surface of the two steps 72, 73” (paragraph 0030) together with “three strips of hooks (not shown) on the lower surface of slide 71, for releasable retaining the slide in the position illustrated in FIGS. 1 and 2” (paragraph 0032)), the plurality of sides further comprising:
a first side (the inclined front side of the slide 71; Figures 1 and 2), comprising an inclined portion (the inclined portion of the slide 71; Figures 1 and 2);

opposing side portions bridging the first side and the second side (the opposing side portions of the slide 71 through which the transversely-extending opening 71a extends; Figures 1 and 2), each of the opposing side portions including a generally rounded hand grip (refer to the annotated Figure 1, see above) and a generally flat hand grip (refer to the annotated Figure 1, see above); and
a contoured top side (According to the Oxford English Dictionary (https://www.lexico.com/en/definition/contoured), the term “contoured” is defined as “Having been molded into a specific shape, especially one designed to fit into something else.”  The upper surface of the slide 71 formed with the longitudinally-extending opening 71b and configured to serve as a seat for a child (paragraph 0037; Figures 1 and 2) is therefore a contoured top side of the slide 71.);
wherein the at least one second connector is configured to receive the at least one first connector (“As shown in FIG. 3, panel 10 includes two linear strips 111, 121, of “loops” for receiving the “hooks” (not shown) on the bottom surface of the two steps 72, 73 of FIG. 1” (paragraph 0030; Figures 1-3).  “Panel 20 includes on its upper face three linear strips 211, 221, 231, each formed with loops, for engagement with one of three strips of hooks (not shown) on the lower .

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 5,370,460).
Regarding claim 1, Nelson discloses a mobility mat (the mat 10; Figure 1), comprising:
a plurality of segments (the sections 15, 16, and 17; Figure 1), each of the plurality of segments including a top surface (the topside of the mat 10; Figure 5; column 4, lines 8-11) and a bottom surface (the underside 80 of the mat 10; Figure 1; column 4, lines 3-8), wherein the plurality of segments further comprises:
a first segment (the section 15; Figures 1 and 5) comprising a cushion (the pockets 301 could be attached to the topside of section 15; Figure 5; column 4, lines 8-11) coupled thereto and at least one hand hold (the handles 210, 250 coupled to the section 15; Figures 1 and 5),
a second segment (the section 17; Figures 1 and 5) positioned generally opposite the first segment, the second segment comprising at least one hand hold (the handle 230 coupled to the section 17; Figures 1 and 5) and at least one foot hold (the handle 270 coupled to the section 17; Figures 1 and 5);
at least one middle segment (the section 16; Figures 1 and 5) positioned between the first segment and the second segment, wherein the at least one middle segment comprises at least one hand hold (the handles 220, 260 coupled to the section 16; Figures 1 and 5).

Regarding claim 3, Nelson further discloses wherein the mobility mat is further configured to fold along connections between the plurality of segments to yield a folded position (Figures 1-3).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean (US 7,207,932).
Regarding claim 1, Dean discloses a mobility mat (the exercise device 10; Figures 1-4), comprising:
a plurality of segments (the lower mat 12B and the three segments 121, 122, 123 of the upper mat 12A; Figures 1 and 4), each of the plurality of segments including a top surface (Figures 1-4) and a bottom surface (Figures 1-4), wherein the plurality of segments further comprises:
a first segment (the segment 121 of the upper mat 12A; Figures 1-3) comprising a cushion (the head support panel 13; Figures 1-3) coupled thereto and at least one hand hold (the two handle grips 18 respectively together with the two top straps 16 coupled to the segment 121 of the upper mat 12A; Figures 1-3),

at least one middle segment (the segments 122, 123 of the upper mat 12A; Figures 1 and 4) positioned between the first segment and the second segment, wherein the at least one middle segment comprises at least one hand hold (the handle 42; Figures 1 and 4).
Regarding claim 2, Dean further discloses wherein end portions of each of the hand holds are coupled to the top surface (end portions of the two top straps 16 are coupled to the top surface of the segment 121 of the upper mat 12A, end portions of the two grasping straps 24 are coupled to the top surface of the lower mat 12B (Figure 1); ends of the handle 42 are coupled to the top surface via a side edge 40; column 3, lines 62-64; Figure 4), a generally central portion of each of the hand holds being spaced a distance away from the top surface such that an aperture is formed between the generally central portion and the top surface (the straps 16, 24 respectively between the handle grips 18 and the top surfaces of the segment 121 and the lower mat 12B are capable of being arranged to comprise the claimed aperture (Figure 1); the handle 42, as illustrated in Figure 4, is configured as claimed in this limitation).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Litman (US 2010/0115698) in view of Wilmsen (US 2010/0143645).
Regarding claim 8, Litman discloses the invention as substantially claimed, see above, and further discloses wherein each of the plurality of segments is comprised of a plurality of layers (“The playmat 2, as well as the play pieces 4, may be of a soft material, such as foamed rubber or plastic, enclosed within a fabric or plastic covering.”; paragraph 0022).
However, Litman is silent as to: wherein at least one layer in the plurality of layers is comprised of a material with a honeycomb structure.
Wilmsen teaches an analogous mobility mat (the drying mat 10; Figures 2-6) comprised of a plurality of layers (the first and second microfiber layers 100, 130, the first and second adhesive layers 120, 140, and the foam layer 160; Figures 5 and 6; paragraphs 0032-0033 and 0040), wherein at least one layer in the plurality of layers is comprised of a material with a honeycomb structure (“The first microfiber layer 100 and the second microfiber layer 130 may include a honeycomb pattern.”; paragraph 0032; Figures 5 and 6).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 5,370,460) in view of Wilmsen (US 2010/0143645).
Regarding claim 8, Nelson discloses the invention as substantially claimed, see above, but is silent as to: wherein each of the plurality of segments is comprised of a plurality of layers, wherein at least one layer in the plurality of layers is comprised of a material with a honeycomb structure.
Wilmsen teaches an analogous mobility mat (the drying mat 10; Figures 2-6) comprised of a plurality of layers (the first and second microfiber layers 100, 130, the first and second adhesive layers 120, 140, and the foam layer 160; Figures 5 and 6; paragraphs 0032-0033 and 0040), wherein at least one layer in the plurality of layers is comprised of a material with a honeycomb structure (“The first microfiber layer 100 and the second microfiber layer 130 may include a honeycomb pattern.”; paragraph 0032; Figures 5 and 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nelson’s invention such that each of the plurality of segments is comprised of a plurality of layers, and at least .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 7,207,932) in view of Wilmsen (US 2010/0143645).
Regarding claim 8, Dean discloses the invention as substantially claimed, see above, but is silent as to: wherein each of the plurality of segments is comprised of a plurality of layers, wherein at least one layer in the plurality of layers is comprised of a material with a honeycomb structure.
Wilmsen teaches an analogous mobility mat (the drying mat 10; Figures 2-6) comprised of a plurality of layers (the first and second microfiber layers 100, 130, the first and second adhesive layers 120, 140, and the foam layer 160; Figures 5 and 6; paragraphs 0032-0033 and 0040), wherein at least one layer in the plurality of layers is comprised of a material with a honeycomb structure (“The first microfiber layer 100 and the second microfiber layer 130 may include a honeycomb pattern.”; paragraph 0032; Figures 5 and 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dean’s invention such that each of the plurality of segments is comprised of a plurality of layers, and at least one layer in the plurality of layers is comprised of a material with a honeycomb structure, as taught by Wilmsen, in order to provide quick drying properties (Wilmsen: paragraphs .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Litman (US 2010/0115698)) fails to teach or render obvious a mobility mat in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the cushion is contoured such that central regions of the base and end regions of the first extension and the second extension are higher than non-central regions (claim 6).

The prior art of record (Litman (US 2010/0115698)) fails to teach or render obvious an orthopedic device in combination with all of the elements and structural and functional relationships as claimed and further including:
generally curved portion, a valley portion, and a second generally curved portion, the first and second curved portions being generally parallel to one another, the first and second curved portions being separated by the valley portion (claim 11); and
wherein the at least one generally rounded support grip is generally dome-shaped (claim 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784